In an action, inter alia, to recover damages for breach of contract, the defendant appeals from (1) an order of the Supreme Court, Rockland County (Carey, J.H.O.), dated January 5, 1998, which, after a nonjury trial, awarded judgment to the plaintiff, and (2) a judgment of the same court, entered January 26, 1998, which is in favor of the plaintiff and against him in the principal amount of $17,800.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (CPLR 5501 [a] [1]).
Contrary to the defendant’s contention, a contract existed between the parties (see, Otis El. Co. v Fuller Co., 172 AD2d 732, 733; see also, Brown Bros. Elec. Contrs. v Beam Constr. Corp., 41 NY2d 397). The Supreme Court properly found that the defendant was personally liable under the contract (see, Nico Constr. Co. v Dorn, 214 AD2d 355; Freidus v Sardelli, 192 AD2d 578, 580). O’Brien, J. P., Ritter, Thompson and Joy, JJ., concur.